FOURTH AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of November 30, 2007 and is entered into by and among AMERIGROUP
CORPORATION, a Delaware corporation (“Borrower”), certain subsidiaries of
Borrower, as Guarantors, the Lenders listed on the signature pages hereto,
WACHOVIA CAPITAL MARKETS, LLC (“Wachovia Capital Markets”), as Joint Lead
Arranger and Joint Bookrunner, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
Joint Lead Arranger, Joint Bookrunner (GSCP and Wachovia Capital Markets in such
capacities, the “Arrangers”), and as Syndication Agent (in such capacity,
“Syndication Agent”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as Issuing Bank (together with its permitted successor in such
capacity, “Issuing Bank”), and is made with reference to that certain CREDIT AND
GUARANTY AGREEMENT dated as of March 26, 2007 (as amended through the date
hereof, the “Credit Agreement”) by and among Borrower, the subsidiaries of
Borrower named therein, Lenders, Arrangers, Syndication Agent, Issuing Bank and
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that Requisite Lenders and Issuing
Bank agree to amend certain provisions of the Credit Agreement as provided for
herein; and

WHEREAS, subject to certain conditions, Requisite Lenders and Issuing Bank are
willing to agree to such amendment relating to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



    SECTION I. AMENDMENTS TO CREDIT AGREEMENT

A. Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following defined term:

“‘Revolving Letter of Credit Sublimit’ means the lesser of (i) $50,000,000 and
(ii) the aggregate unused amount of the Revolving Commitments then in effect.”



    SECTION II. AMENDMENT FEE

As consideration for the execution and delivery of this Amendment, the Borrower
shall pay to Administrative Agent, for the ratable benefit of those Lenders who
have executed and delivered this Amendment on or before the Fourth Amendment
Effective Date (the “Consenting Lenders”), an amendment fee in an amount equal
to the product of (a) 0.10% multiplied by (b) the sum of (x) the aggregate
Revolving Commitments then in effect plus (y) the aggregate Credit-Linked
Commitments then in effect (the “Amendment Fee”), which fee is non-refundable
and fully earned on the Fourth Amendment Effective Date, to be allocated among
the Consenting Lenders based on their pro rata share of the sum of (A) aggregate
Revolving Exposure of all Consenting Lenders plus (B) the aggregate
Credit-Linked LOC Exposure of all Consenting Lenders.



    SECTION III. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Fourth
Amendment Effective Date”):

A. Execution. Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by each of the Credit Parties, the
Requisite Lenders and Issuing Bank.

B. Necessary Consents and Other Documents. Each Credit Party shall have obtained
all material consents necessary or advisable in connection with the transactions
contemplated by this Amendment and Administrative Agent and Lenders shall have
received such other documents, information or agreements regarding the Credit
Parties as Administrative Agent or Collateral Agent may reasonably request.

C. Amendment Fee. The Borrower shall have paid to Administrative Agent, for the
ratable benefit of the Consenting Lenders, the Amendment Fee in immediately
available funds.



    SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders and Issuing Bank to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
which is a party hereto represents and warrants to each Lender that the
following statements are true and correct in all material respects:

A. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 4 of the Credit Agreement
are and will be true and correct in all material respects on and as of the
Fourth Amendment Effective Date with respect to this Amendment and the Credit
Agreement as amended by this Amendment to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

B. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.



    SECTION V. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, each
Guarantor hereby reaffirms its guaranty of the Obligations and the Liens
securing those guaranties, notwithstanding the effectiveness of this Amendment.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Remainder of this page intentionally left blank.]

